


Exhibit 10.59

 

AMENDMENT TO OCTOBER 1, 2014 STOCK OPTION AGREEMENT

 

This Amendment, effective as of October 1, 2014, between Rockwell Medical, Inc.
(the “Company”) and Robert L. Chioini (the “Optionee”).

 

WHEREAS, the October 1, 2014 resolutions of the Compensation Committee
authorizing the October 1, 2014 Tranche B grant of 250,000 options (the “Tranche
B Options”) to Optionee provide that the related option agreement shall state
that such options are not intended to be exempt from Section 162(m) of the
Internal Revenue Code of 1986;

 

WHEREAS, this Amendment is being executed in accordance with the authorizing
resolutions for the Tranche B Options in order to modify the grant agreement,
dated as of October 1, 2014 (the “Tranche B Grant Agreement”);

 

NOW THEREFORE, the Tranche B Grant Agreement is amended as follows:

 

1.                                      Section 1.1 is amended to add the
following at the end of such section:

 

The Option is not intended to satisfy the requirements of or be exempt from
Section 162(m) of the Internal Revenue Code of 1986.

 

2.                                      Except as specifically modified herein,
the remaining provisions of the Tranche B Grant Agreement remain in full force
and effect.

 

3.                                      This Amendment may be executed in any
number of counterparts, all of which shall constitute one and the same
Amendment.  This Amendment may be executed by signatures delivered by facsimile
or electronic mail, each of which shall be fully binding on the signing party.

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed on this 17th day of February, 2015, effective as of October 1, 2014.

 

ROBERT L. CHIOINI, as Optionee

 

 

 

/s/ Robert L. Chioini

 

 

 

 

 

ROCKWELL MEDICAL, INC.

 

 

 

By:

/s/ Thomas E. Klema

 

Thomas E. Klema

 

Vice President, Chief Financial Officer and Treasurer

 

 

--------------------------------------------------------------------------------
